Case 1:17-cr-00548-PAC Document 494 Filed 08/23/21 Page 1 of 2

Joshua Adam Schulte, pro se

August 9, 2021

Judge Paul A. Crotty

United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

RE: United States v. Joshua Adam Schulte, 83 17 Cr. 548 (PAC)
Dear Judge Crotty:

| write to request the government undertake a new classification review of the filed
motions and orders docketed as “classified filings,” e.g. Dkts. 306-316. Upon review, most of
these filings are unclassified, and many classified have since had their content declassified
pursuant to CIPA and declassifications for trial and are therefore no longer classified, Since
these documents are judicial documents with a First Amendment presumption of access, the
difficulty and hardship for me to actually review these documents in classified format, and
finally the need to reference and include these filings in new motions and court filings—filings
that would otherwise be unclassified if not for the stale no-longer-classified materials—the
Court should order the government to review all classified documents from the docket and
declassify documents no longer classified—or, at least provide unclassified versions with the
classified content redacted.

Finally, | ask the Court to provide me with a complete electronic docket, including all the
associated filings. | do not have most filings in this case, and since | am now pro se, | require
access to the entire docket and all associated filings. | cannot otherwise obtain this information
for myself. | also request copies of ail the classified filings for my review at the SCIF—my
previous counsel’s records appear incomplete as new filings were simply overwritten on the old
motions and court filings. Accordingly, | require not only a complete electronic docket and all
associated unclassified filings for my review in my torture cage at the MCC, but also a compiete
electronic docket and all associated classified filings for review at the SCIF.

Respectfully submitted,

Joshua Adam Schulte, pro se

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 1:17-cr-00548-PAC Document 494 Filed 08/23/21 Page 2 of 2

afegeed fipep ply ppbe ghey fyteed ELE EEC [gp Ppa gerd ey pet ffeaedy

Se : ef

SNS Fb 2icem E

Zo) aN AN
ATAYL [9% CCS
OQ 59S PANT

MY 9 MVE 7%

BASIL a 7829 yyg anc ny

-

ee FO bEs. TOR ON ST

 

GOT AN WHOA ANN

 

 
